DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “210” has been used to designate both a display and computer system in Fig. 8
reference character 1760 has been used twice in Fig. 28A 
reference character 7302 has been used to describe the POST controller and primary processor in Fig. 49
 reference character “133060” has been used to designate a section of the graph and the overall graphical representation in Fig. 57B 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
133, 142, 144 in Fig. 3
625 in Fig. 16
711 in Fig. 19
2005 in Fig. 26
1170 in Fig. 27A
12982 in Fig. 45
6585 in Fig. 46
46499 in Fig. 47
7302, 7304, and 7310 in Fig. 49
133012, 133012 in Fig. 54B
133060 in Fig. 57B
133084, 133086 in Fig. 58B
133194 in Fig. 64
133322 in Fig. 68
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
visualization system 208 (Fig. 9, uses reference sign 209)
1134c as disclosed in Para. 0280
13302 as disclosed in Para. 0505
133066 and 133068 as disclosed in Para. 0527
133180 as disclosed in Para. 0553
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because:
Fig. 50, Power Source 7590 should read –7950-- to correspond with Para. 0486
1134 in Fig. 22 should read 1134c
visualization system 209 in Fig. 20 should read visualization system 208
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Specification
The disclosure is objected to because of the following informalities: 
Para. 0501, “13020” should read --132020-- twice in the paragraph
Para. 0522, “1330467” should read --133046--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation “the temperature” in line 9. It is unclear if the applicant is referring to the temperature of line 1, the actual temperature of line 5 or the reference temperature of line 8. For examination purposes, the temperature of line 9 will be read as the same temperature from line 1. Applicant is recommended to label the temperature of lines 1 and 9 as an --inferred temperature-- as discussed in claim 3. 
Claim 1 recites the limitation “on the difference” in lines 9-10. There is insufficient antecedent basis for the claim. For examination purposes, the difference will be read as --a difference-- between the actual resonant frequency and reference resonant frequency. 
Claim 4 recites a state space model, but does not define the variables t, T(t), F(t), n, or E(t). It is unclear what these variables represent. Examiner recommends Applicant to incorporate the definition of each variable into the claim. For examination purposes, Ḟn is read as the rate o change of the natural frequency of the electromechanical ultrasonic system, Ṫ is read as the rate of change of the temperature, Fn(t) is read as the natural frequency, T(t) is read as the temperature, E(t) is read as the energy, t is read as the time and ẏ is read as the observability of variables that are measurable and observable, as disclosed in Para. 513 of the specification. 
Claim 6 recites the limitation “the temperature of the ultrasonic blade” in line 4. It is unclear if the applicant is referring to the actual temperature from claim 1, the reference temperature from claim 1, or the inferred temperature of the ultrasonic blade from claim 3. For examination purposes, the temperature of claim 6 will be read as the actual temperature of the ultrasonic blade.
Claim 7 recites an equation. It is unclear what the variables σ-k, P and σm are referring to. For examination purposes, σ-k is read as state variance, σm is read as observation variance as disclosed in Para. 523. 
Claim 9 recites the limitation “the temperature” in line 10. It is unclear if the applicant is referring to the temperature of line 1, the actual temperature of line 5 or the reference temperature of line 9. For examination purposes, the temperature of line 10 will be read as the same temperature from line 1. Applicant is recommended to label the temperature of lines 1 and 10 as an --inferred temperature-- as discussed in claim 11. 
Claim 9 recites the limitation “on the difference” in line 10. There is insufficient antecedent basis for the claim. For examination purposes, the difference will be read as --a difference-- between the actual resonant frequency and reference resonant frequency. 
Claim 12 recites a state space model, but does not define the variables t, T(t), F(t), n, or E(t). It is unclear what these variables represent. Examiner recommends Applicant to incorporate the definition of each variable into the claim. For examination purposes, Ḟn is read as the rate o change of the natural frequency of the electromechanical ultrasonic system, Ṫ is read as the rate of change of the temperature, Fn(t) is read as the natural frequency, T(t) is read as the temperature, E(t) is read as the energy, t is read as the time and ẏ is read as the observability of variables that are measurable and observable, as disclosed in Para. 513 of the specification. 
Claim 14 recites the limitation “the temperature of the ultrasonic blade” in line 4. It is unclear if the applicant is referring to the actual temperature from claim 9, the reference temperature from claim 9, or the inferred temperature of the ultrasonic blade from claim 11. For examination purposes, the temperature of claim 14 will be read as the actual temperature of the ultrasonic blade.
Claim 15 recites an equation. It is unclear what the variables σ-k, P and σm are referring to. For examination purposes, σ-k is read as state variance, σm is read as observation variance as disclosed in Para. 523. 
Claim 17 recites the limitation “the temperature” in line 11. It is unclear if the applicant is referring to the temperature of line 1, the actual temperature of line 4 or the reference temperature of line 10. For examination purposes, the temperature of line 11 will be read as the same temperature from line 1. Applicant is recommended to label the temperature of lines 1 and 11 as an --inferred temperature-- as discussed in claim 19. 
Claim 17 recites the limitation “on the difference” in line 11. There is insufficient antecedent basis for the claim. For examination purposes, the difference will be read as --a difference-- between the actual resonant frequency and reference resonant frequency. 
Claim 20 recites a state space model, but does not define the variables t, T(t), F(t), n, or E(t). It is unclear what these variables represent. Examiner recommends Applicant to incorporate the definition of each variable into the claim. For examination purposes, Ḟn is read as the rate o change of the natural frequency of the electromechanical ultrasonic system, Ṫ is read as the rate of change of the temperature, Fn(t) is read as the natural frequency, T(t) is read as the temperature, E(t) is read as the energy, t is read as the time and ẏ is read as the observability of variables that are measurable and observable, as disclosed in Para. 513 of the specification. 
Claim 22 recites the limitation “the temperature of the ultrasonic blade” in line 4. It is unclear if the applicant is referring to the actual temperature from claim 1, the reference temperature from claim 1, or the inferred temperature of the ultrasonic blade from claim 3. For examination purposes, the temperature of claim 22 will be read as the actual temperature of the ultrasonic blade.
Claim 23 recites an equation. It is unclear what the variables σ-k, P and σm are referring to. For examination purposes, σ-k is read as state variance, σm is read as observation variance as disclosed in Para. 523. 
Claim 2-8, 10-16, and 18-24 inherit the issue of indefiniteness from claim 1, 9 and 17 by nature of their dependency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-2, 8-10, 16-18, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Messerly (U.S. PGPub. No. 20130282003).
Regarding claims, 1, 9 and 17, Messerly teaches:
A method of, generator for and an ultrasonic device for determining a temperature of an ultrasonic blade, the method comprising: (Para. 0323, 0336, 0452)
determining, by a control circuit coupled to a memory, an actual resonant frequency of an ultrasonic electromechanical system comprising an ultrasonic transducer coupled to an ultrasonic blade by an ultrasonic waveguide, (Para.  0284, 0256, 0336, 0452; monitored resonant frequency read as actual resonant frequency)
wherein the actual resonant frequency is correlated to an actual temperature of the ultrasonic blade; (Para. 0452)
retrieving, from the memory by the control circuit, a reference resonant frequency of the ultrasonic electromechanical system, (Para. 0323; frequency threshold parameter read as reference resonant frequency)
and inferring, by the control circuit, the temperature of the ultrasonic blade based on the difference between the actual resonant frequency and the reference resonant frequency. (Para. 0284, 0399, 0401; frequency change resonance in a known state used to indicate high temperature) 
Messerly teaches a drop in frequency below some threshold to indicate high temperature (Para. 0400-0401), however, Messerly does not explicitly disclose inferring a specific or discrete 
Messerly teaches a resonant frequency correlated to an actual temperature of the ultrasonic blade (Para. 0452), but does not explicitly disclose the reference resonant frequency correlated to a reference temperature. However, it would have been obvious to one of ordinary skill in the art would recognize that the resonant frequencies correlate to temperatures since it is known that low frequencies can increase the temperature (Para. 0009). 
Regarding claims 2, 10 and 18, Messerly teaches:
The method of claim 1, (described above)
wherein determining, by the control circuit, the actual resonant frequency of the ultrasonic electromechanical system comprises: determining, by the control circuit, a phase angle between a voltage Vg(t) and a current Ig(t) signal applied to the ultrasonic transducer. (Para. 0256, 0284, 0440; phase difference read as phase angle)
Regarding claim 8, 16 and 24 Messerly teaches:
The method of claim 1, (described above)
wherein the control circuit and the memory are located at a surgical hub in communication with the ultrasonic electromechanical system. (Para. 0322)

Claims 3-4, 11-12 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Messerly in view of Hu (Stimulations for adaptive temperate control with self-focused hyperthermia system for tumor treatment).
Regarding claims 3, 11 and 19 Messerly teaches:
The method of claim 2, (described above)
The generator of claim 9, (described above)
The ultrasonic device of claim 17 (described above)
Messerly discloses using algorithms to include a condition set and response using multi-variable models, read as a temperature estimator (Para. 0459). However, Messerly does not explicitly disclose a state space model of the inferred temperature as a function of the resonant frequency and on a set of non-linear state-space equations. 
In related ultrasound temperature controlling art, Hu teaches using a state-space model, describing a system’s behavior change with time (Page 173, Eq. 19). Hu further teaches this state-space model incorporating non-linear effects and absorption terms, which includes frequency of the ultrasound, read as resonant frequency (Page 172, last paragraph; Eq. 5, Eq. 7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Messerly based on the teachings of Hu to incorporate a state-space model based on non-linear state-space equations and resonant frequency in order to control the temperature distribution and temperature elevation in a treatment region (Hu, Page 171, Abstract) 
Regarding claims 4, 12, and 20, Messerly teaches:
The method of claim 3, (described above)
The generator of claim 11, (described above)
The ultrasonic device of claim 19 (described above)
Messerly does not explicitly disclose the state space model of the claimed invention. 
In related ultrasound temperature controlling art, Hu teaches a state-space model, which describes the systems behavior change with time (Page 173, Eq. 19). Hu further teaches Eq. 19 incorporate both non-linear effects and absorption terms, such as temperature, frequency of ultrasound, energy and time (Page 172, last paragraph; Eq. 7, Eq. 5), which are provided in the claimed state space model. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Messerly based on the teachings of Hu to incorporate a state-space model based on the time, temperature, frequency and energy in order control the temperature distribution and temperature elevation in a treatment region (Hu, Page 171, Abstract).

Claimas 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Messerly/Hu combination in further view of Hargrave (A Tutorial Introduction to Kalman Filtering).
Regarding claims 5, 13 and 21 the Messerly/Hu combination teaches:
The method of claim 4, (described above)
The generator of claim 12, (described above)
The ultrasonic device of claim 20 (described above)
further comprising applying, by the control circuit, a Kalman filter to improve the temperature estimator and state space model. 

In related function of time art, Hargrave teaches using a Kalman filter to an equation comprising a function of time. 
It would be obvious to one ordinary skill in the art to before the effective filing date to have modified the Messerly/Hu combination based on the teachings of Hargrave to incorporate a Kalman filter in order to smooth over many noisy measurements and provide the best possible estimates of a user’s data (Hargrave, Page 5).
Regarding claims 6, 14 and 22, the Messerly/Hu combination teaches:
The method of claim 5, (described above)
The generator of claim 13, (described above)
The ultrasonic device of claim 21 (described above)
further comprising: applying, by the control circuit, a state estimator in a feedback loop; (Messerly, Para. 0185-0186, 0454)
controlling, by the control circuit, power applied to the ultrasonic transducer; (Messerly, Para. 0175, 0181)
and regulating, by the control circuit, the temperature of the ultrasonic blade. (Messerly, Para. 0454)
Although Messerly does not explicitly disclose the feedback loop of the Kalman filter, one of ordinary skill in the art would recognize that the feedback would need to come from the algorithm taught by Hu and Hargrave in order to effectively detect a change in tissue state.
Allowable Subject Matter
Claim 7, 15, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, 15 and 23, Messerly, Hu and Hargrave have been cited as the most pertinent prior art references, which teach a similar unltrasound device and function setup comprising several of the limitations. However, upon further consideration and the amended claims, these references fail to teach the exact Kalman filter disclosed in the claim. The identified prior art describes a general Kalman filter and motivation to incorporate it. However, the applicant claims the Kalman filter as a function of σ-k state variance and σm observation variance. To modify the prior art exactly as the applicant discloses would be improper hindsight and require the use of the Applicant’s specification as a blueprint for rejection. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts there is not motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.	
As allowable subject matter has been indicated, applicant’ reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794